Citation Nr: 1539676	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-31 178A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1. Entitlement to an initial evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD) since December 2, 2005.
 
2. Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.
 
 
REPRESENTATION
 
Appellant represented by:  Christopher Loiacono, Agent
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 

ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from December 1966 to December 1970.
 
This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2007, VA granted entitlement to service connection for post-traumatic stress disorder and assigned a 10 percent rating effective December 2, 2005.  The Veteran appealed.  In August 2009, VA increased the initial rating for PTSD to 50 percent and denied entitlement to a total disability rating based on individual unemployability.  
 
The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
 

FINDING OF FACT
 
The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's post-traumatic stress disorder have more nearly approximated occupational and social impairment with deficiencies in most areas since December 2, 2005.
 

CONCLUSION OF LAW
 
Since December 2, 2005, the criteria for a 70 percent rating, but no higher, for posttraumatic stress disorder, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or with the completeness of the application.  In April 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.
 
VA similarly fulfilled its duty to assist the Veteran in obtaining identifiable and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  VA obtained the Veteran's service treatment records, post-service records of medical treatment from a VA Medical Center, and records from the Social Security Administration.  VA also arranged for the Veteran to be examined by a psychiatrist in June 2007, by a psychologist in March 2010, and by a second psychologist in June 2012.  The  representative submitted a more recent evaluation from a psychologist in private practice, dated June 2015.
 
By taking these steps, VA complied with its duties to notify and assist the Veteran in this case.  The Board will therefore proceed to the merits of the appeal.
 

Analysis
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.
 
To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).
 
Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). Here, as explained below, a 70 percent evaluation for PTSD is warranted throughout the appeal period.
 
The criteria for the Veteran's currently assigned 50 percent rating for PTSD contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.
 
The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.
 
Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).

Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the Fifth Edition of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM -V).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.
 
With the exception of the June 2012 examining psychologist the authors of all of the available examination reports assigned global assessment of functioning scores.  The Veteran's VA treatment records include many other global assessment of functioning scores assigned by various mental health professionals.  The appeal of the initially assigned rating for PTSD was certified to the Board before August 4, 2014, the effective date of the regulatory change.  The regulatory change implementing the DSM-5 criteria applies only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014.  The new provisions do not apply to claims certified for appeal to the Board prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  For this reason, in spite of the regulatory change, the Board, in this appeal, may consider the many global assessment of functioning scores in the Veteran's examinations and medical records.
 
The Veteran served as a heavy vehicle driver with an engineer company in Vietnam.  His VA treatment records mention a diagnosis of PTSD in 2005, which is the same year he made his initial application for disability benefits.  The AOJ arranged for him to be examined by a psychiatrist in June 2007.  The psychiatrist concurred in the PTSD diagnosis and opined that the disorder was related to combat in Vietnam.
  
According to the psychiatrist's report, the Veteran recalled events in Vietnam on a daily basis.  Associated with these memories were anxiety, panic attacks, and long periods of depression.  The Veteran reported that sleep was difficult for him.  He reported that he experienced distressing nightmares about his time in Vietnam and he rarely slept more than four hours per night.  Flashbacks reportedly occurred approximately once per week.  
 
According to the examiner, the Veteran described himself as "a loner" with no close friends.  He had an exaggerated startle-response, hypervigilance, and reported being estranged from his family.  He also reported feeling angry much of the time.  Mental status evaluation revealed that the Veteran was able to communicate effectively with normal speech and concentration.  His thinking process was intact and goal-directed and he did not have impaired judgment or impaired abstract thinking.  His hygiene was appropriate and he was oriented to his surroundings.  The examiner noted no suicidal or homicidal thinking.  The examiner assigned a global assessment of functioning score of 50.
 
The March 2010 examination report suggests that the Veteran was feeling "slightly better" than he had been at the time of the first examination, in part because his sleep problems improved with medication.  At the second examination, the Veteran was sleeping approximately six hours each night.  But he continued to report having depression, irritability, and difficulty concentrating.  According to the examiner, the Veteran's depressed mood occurs near-continuously and affects the ability to function independently.  The appellant reported a sense of worthlessness and excessive guilt, as well as a diminished ability to think or concentrate.  The examiner opined that it was difficult for the Veteran to understand complex commands.  No delusions or hallucinations were observed, but there were obsessional rituals which were "severe enough to interfere with routine activities."  
 
The examiner noted mild impairment of memory, e.g., forgetting names, directions, and recent events.  The Veteran attempted to overcome this problem by making lists.  In addition to these symptoms, the examiner noted continuing thoughts and dreams of the trauma and intense psychological distress and physiological reactivity, provoked by loud noises or other cues which remind him of the trauma.  The Veteran was frequently irritable, had a restricted range of affect and an exaggerated startle response.  
 
The March 2010 examiner also provided information about the Veteran's social and work functioning.  The report indicates that the Veteran resigned his most recent job as a high school custodian in September 2007 after he injured his back at work.  Records from the Social Security Administration and Texas Worker's Compensation Commission indicate that this accident actually occurred in September 2006, not in 2007.  The claimant told the examiner that "his PTSD and other disabilities make it difficult to perform physical and sedentary activities of daily living."  Due to his sleep problems, he felt a chronic loss of energy.  Nevertheless, he was able to pay his bills and keep a budget.  The examiner opined that "Mentally, he does not have difficulty performing activities of daily living.  He has difficulty establishing and maintaining effective work/school and social relationships because he has tried to work, but, the appellant reported that he "couldn't handle the pressure.'"  He was separated from his third wife and "thinks of himself as more or less permanently alienated from his family."  The examiner assigned a global assessment of functioning score of 70.
 
The June 2012 examiner diagnosed PTSD and a dysthymic disorder.  His report indicates that it was not possible to differentiate the symptoms attributable to each diagnosis.  Like the earlier examiners, the June 2012 examiner noted recurrent or distressing recollections of stressful events and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran exhibited a restricted range of affect, feelings of detachment or estrangement from others, difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  
 
Unlike the March 2010 report, the June 2012 report notes suicidal ideation.  Other symptoms described in the June 2012 report include impaired impulse control, suspiciousness, anxiety, difficulty adapting to stressful circumstances and disturbance of motivation and mood.  The examiner did not find that Veteran's symptoms included spatial disorientation, persistent delusions or hallucinations, grossly inappropriate behavior, neglect of personal appearance or hygiene, disorientation to time or place, panic attacks, mild memory loss or memory impairment, impaired judgment, impaired abstract thinking, intermittently illogical, obscure or irrelevant speech, flattened affect, difficulty in understanding complex commands, persistent danger of hurting self or others, or intermittent inability to perform activities of daily living.  
 
The June 2012 examiner did not assign a global assessment of functioning score, but he did opine that the Veteran's symptoms met the criteria for a 70 percent disability rating, i.e., that his symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

The most recent examination report was completed in June 2015 by a psychologist in private practice.  The psychologist described symptoms of insomnia, anhedonia, inattention, lethargy, difficulty with memory, tearfulness, suicidal ideation, nervousness, panic attacks, withdrawal from daily activities and social isolation.  The psychologist wrote that the Veteran's poor health, including chronic leg and lower back pain, sinusitis, insomnia, hearing loss, hepatitis C, and migraine headaches, exacerbate his current psychological disorder.  
 
According to the June 2015 psychologist's report, the Veteran continued to have nightmares, difficulty concentrating, social withdrawal, decreased energy and nervousness.  The examiner also noted cold sweats during sleep and jumping at loud noises.  The Veteran reported suicidal ideation, but denied homicidal ideation.  
 
The June 2015 psychologist wrote that the Veteran remained estranged from his family.  Unlike the earlier reports, the June 2015 report attributes the Veteran's separation from his most recent job as a school custodian "to PTSD symptoms at work; he was having panic attacks, feeling irritable, unable to focus and having trouble with memory and concentration."  
 
The June 2015 report includes the results of memory and logical memory tests.  The Veteran scored below average on the logical memory test and, according to the examiner, the results "revealed deterioration in word-finding" and "impaired cognition and impairment of attention and concentration."  
 
The examining psychologist described the Veteran as having "extreme symptoms of posttraumatic stress disorder and depressive disorder.  The patient cannot concentrate and he exhibits poor memory and attention.  The patient experiences psychological symptoms that affect his daily mobility.  He suffers from deficits that impair his daily functioning.  He is unable to perform competitive work duties due only to his service related psychiatric impairments."  The examiner assigned a global assessment of functioning score of 45.
 
In addition to the examination reports, the Board has considered the other evidence, including the Veteran's VA treatment records and his hearing testimony.  The Board also considered a letter from the Veteran's former girlfriend, which includes a description of his symptoms substantially similar to what appears in his own written statements.
 
According to a PTSD questionnaire completed by the Veteran in August 2005, suicidal thoughts and hallucinations were frequent.  VA treatment notes from November 2005 report that the patient complained of having a good deal of depression, irritability, and anxiety.  He reported finding it hard to focus, and having suicidal thoughts at times.  VA treatment records from the same month indicated that suicidal ideation was intermittent.  The record continues: "He has difficulty concentrating which interfered with his going back to school during the last year, and he has been unable to continue that . . ."  
 
A December 2005 treatment note indicates that the Veteran "acknowledged having suicidal thoughts at times, but said he did not want to go into detail."
 
In January 2006, the Veteran wrote a letter to VA describing long periods of depression, panic attacks and anxiety.  The letter further indicates that sleeping was difficult for the Veteran and that he avoided other people.  He also wrote that he had never been able to hold a job for more than three years.  
 
Many VA treatment records merely provide descriptions of symptoms similar to those already identified in the discussion of the examination reports above.  As for the Veteran's suicidal ideation, however, the treatment records record complaints of symptoms that were both persistent and accompanied by specific planning.  
 
According to a VA psychiatry note of September 2010, the Veteran had thoughts of suicide by carbon monoxide.  Specifically, he thought about asphyxiating himself by turning his car on inside a garage and he thought about obtaining the hose and duct tape he would need to do this.  Similar plans of suicide by carbon monoxide are mentioned in psychiatry notes dated January 2008, October 2007 and August 2007.  The Veteran reported two suicide attempts in a treatment note dated November 2012, the first when he was in his mid-twenties and the second in his early thirties.  
 
In October 2012, the Veteran actually purchased a hose which he kept in his residence for a few days as he contemplated suicide via carbon monoxide poisoning.  According to mental health notes from the same month, his treating psychologist persuaded him to throw the hose away.
 
The treatment records also indicate memory problems.  In October 2012, he reported getting lost in familiar places while driving.  He reported leaving his apartment without first turning off the stove, which set off the fire alarm.  
 
The Veteran's memory problems were the subject of a neuropsychological assessment in November 2012.  The results of this assessment were inconclusive because the Veteran did not return after taking a lunch break.  Hence, testing was not completed in full.  According to the available results, neurocognitive functions were generally within normal limits given expectations based on his education and level of intellectual functioning.  However, the Veteran's "history, behavioral presentation, and profile of results suggest(ed) that psychiatric interference is causing and/or contributing to his subjective neurocognitive problems."  
 
VA mental health personnel also assigned a global assessment of functioning score at several points during the Veteran's treatment.  According to these records, his global assessment of functioning score was 66 in February 2013; 60 in January 2013; 60 in November 2012; 50, 45, 46 and 49 in October 2012; 65 in June 2010; 55 in February 2009; 55 in August 2009; 49 in January 2008; 50 in June 2007; 50 in July 2007; 50 in August 2007; 48 in October 2007; 48 in late November 2005 and 40 in early November 2005.  
 
At his May 2015 videoconference hearing, the Veteran testified that he was depressed "all the time" and could not socialize.  According to the Veteran, he lived alone and usually left his apartment only to visit the grocery store and to keep medical appointments.  Despite his limited interaction with other people, he reported frequent verbal altercations, usually when riding the bus or at the grocery store.  He also said he thought of suicide "constantly" and described anxiety attacks when driving.  He claimed that due to anxiety he "had to stop driving a couple years ago," and that he had anxiety attacks at least once per week.  He reported having one friend but his interaction with that person was limited to driving the Veteran to appointments.  
 
Having reviewed the evidence, the Board finds that, since December 2, 2005, the Veteran's symptoms of PTSD have most closely approximated the criteria for a 70 percent rating.  Suicidal ideation is listed in the criteria for a rating of 70 percent.  See 38 C.F.R. § 4.130.  It is significant that the Veteran's currently assigned 50 percent rating was issued based on the March 2010 examination report.  Of the available reports, this one probably describes the effects of the Veteran's PTSD in the mildest terms, e.g., assigning a global assessment of functioning score of 70 and indicating an absence of suicidal ideation.  It is clear from the VA treatment records, however, that the Veteran did report frequent suicidal ideation both before and after March 2010.  It is also probable that the March 2010 examination report coincided with a relatively brief improvement in the severity of the Veteran's insomnia.  In these respects, the March 2010 examination report likely understates the general severity of the Veteran's symptoms.
 
The criteria for a 70 percent rating also accurately reflect the Veteran's obsessional rituals, impaired impulse control, difficulty in adapting to stressful circumstances and his inability to establish and maintain effective relationships. 
 
While there is evidence that the Veteran also displayed some of the symptoms described in the criteria for a 50 percent rating; specifically difficulty understanding complex commands, impaired short- and long-term memory and disturbances of motivation and mood, the currently assigned 50 percent rating does not contemplate the persistence and severity of the Veteran's suicidal ideation.  Moreover, when a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
 
The Veteran's symptoms do not approximate total occupational and social impairment, and hence, a 100 percent rating is not in order.  In a September 2005 PTSD questionnaire, the Veteran indicated frequent hallucinations, which are mentioned in the rating criteria for a 100 percent rating.  But the subsequent evidence indicates that these hallucinations were a relatively isolated occurrence.  VA psychiatry notes in January 2006 indicated that there was no evidence of hallucinations or delusions.  The Veteran also denied homicidal ideation.  He denied both audio and visual hallucinations in November 2008 and reported no paranoia.  In November 2012, he likewise denied hallucinations, delusions or psychotic processes, though he did indicate that flashbacks from Vietnam "can seem very real."  He denied homicidal ideation at this time as well.  
 
The several examination reports and treatment records also fail disclose any evidence of gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for the names of close relative, his own occupation or own his own name.  The examination reports generally describe the Veteran as able to communicate effectively with normal speech.  His thinking process has remained intact and goal-directed and he has not exhibited impaired judgment or impaired abstract thinking.  Nor did the Veteran exhibit other unlisted symptoms having a severity similar to the listed criteria for a 100 percent rating.  See Mauerhan, 16 Vet. App. at 442.
 
The Board has considered whether the appellant is entitled to an extraschedular rating.  Under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), the first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Here the rating criteria specifically contemplate the Veteran's depression, fatigue, memory loss, suicidal ideation and inability to form and maintain effective relationships.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extraschedular rating is unnecessary.
 
 
ORDER
 
Entitlement to an initial evaluation of 70 percent, but no higher, for post-traumatic stress disorder during the period from December 2, 2005 is granted subject to the laws and regulations governing the award of monetary benefits.
 
 
REMAND
 
The Veteran claims that he is unemployable as a result of his service-connected disabilities.  Total disability ratings based on individual unemployability may be assigned where the scheduler rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340 , 3.341, 4.16(a) (2014).  Based on his newly assigned 70 percent rating for PTSD, the Veteran is eligible for a total disability rating if he is unable to secure or follow a substantially gainful occupation as a result of PTSD.
 
In his hearing testimony, the Veteran wrote that he was unable to keep a job because of his inability to interact well with others.  The June 2015 report of his private psychologist expresses the opinion that he "is unable to perform competitive work duties due only to his service related psychiatric impairments."  
 
The private psychologist, however, seems to have developed this opinion based on the premise that the Veteran "quit work in 2006 due to PTSD symptoms at work; he was having panic attacks, feeling irritable, unable to focus and having trouble with memory and concentration."  VA has obtained records from the Social Security Administration and from the Texas Worker's Compensation Commission, which appear to indicate that the Veteran actually left his most recent job as a result of a nonservice connected workplace back injury  in September 2006.
 
In June 2012, a VA psychologist wrote that the Veteran "is not likely employable; however the reasons for this are difficult to sort out."  The workers' compensation records include medical reports about the impact of the Veteran's September 2006 workplace accident.  In April 2007, one physician wrote that the Veteran "was able to return to work without restrictions."  Given the uncertainty about the Veteran's inability to work and whether any restrictions are really the result of PTSD, the Board finds that an opinion from a vocational rehabilitation specialist should be obtained to determine whether there are substantially gainful occupations that the Veteran could perform, that are consistent with his education and occupational experience despite his service connected PTSD.
 
Accordingly, the case is REMANDED for the following action:
 
1. The AOJ should obtain all of the Veteran's VA treatment records since January 2013.  All records should be associated with the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.
 
2. Thereafter, write to the Veteran and inform him that the July 2015 psychologist's report appears to indicate that he left his most recent job as a result of his PTSD, while his Social Security and Worker's Compensation Commission records indicate that he left his job due to a September 2006 workplace injury to his back.  The Veteran should be invited to submit additional evidence or information as to the reason he left his most recent job.
 
3. After the above records have been associated with the claims file, the AOJ should obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the claimant's  PTSD alone prevents all forms of substantially gainful employment that are consistent with his education and occupational experience.  The vocational rehabilitation specialist must note that the appellant has a bachelor's degree in public administration.  The appellant's age MAY NOT be considered.
 
The appellant's claims folder, access to VBMS and Virtual VA files, and a copy of this remand must be provided to and reviewed by the specialist.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain the reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so. 
 
4. The Veteran is notified that it is his responsibility to cooperate with the vocational rehabilitation specialist.  The consequences for failure to cooperate with the vocational rehabilitation specialist may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any necessary meetings or interviews, documentation should be obtained which shows that notice scheduling the meeting or interview was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
5. After the development requested has been completed, the AOJ should review any reports or opinions to ensure that they are in complete compliance with the directives of this remand.  The AOJ must ensure that the vocational rehabilitation specialist has documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS. If any report is deficient in any manner, the AOJ must implement corrective procedures at once.
 
6. Thereafter, the AOJ must readjudicate the claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit sought on appeal is denied, the appellant and his representative must be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


